The Court of Errors held, Benson, J., delivering the opinion of the court, that the demurrers must be overruled.
1. That the affidavit of Boon verifying the bill, was sufficient.
2. That whether the agreement between Sir William and the patentees was illegal or not, from being obtained for his use, against the royal instruction, (which was not decided), yet to avoid a discooay upon the ground set up by the defendants, that a discovery might subject them to a penalty for buying a pretended title, it must appear by plea or answer, that the defendants would be subjected to such penalties.
3. That if a complainant be properly before the court for a discovery, and at the same time prays relief, a general demurrer to the bill for want of equity is bad, unless it is clear *62on the face of the bill, that no discovery or proof can make, the case stated in it a proper subject of equitable jurisdiction and cognizance.
4. That where several defendants in Chancery put in separate demurrers, on which separate decrees were given, the Court of Errors may, on reversal of those decrees, oblige each respondent to pay to the appellants their costs, on each respective decree so reversed. *
Decree accordingly reversed; and the decree of reversal ordered the respondents severally to pay the appellants thirty dollars for their costs on this appeal, in respect to each decree reversed, &>c.

 See Le Guen v. Kemble, post.